November 2, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:BBH Trust (the “Trust”) SEC File No. 811-21829 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, (the “1933 Act”), the Trust hereby certifies that the form of the Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) under the 1933 Act would not have differed from that contained in Post-Effective Amendment No. 19 to the Trust’s Registration Statement on Form N-1A, filed electronically on October 27, 2011. If you have any questions concerning this filing, please call the undersigned at 617-772-1616. /s/ Suzn M. Barron Suzan M. Barron Secretary of the Trust
